DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opening" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites wherein the breaking line allows for complete removal of the second edge but claim 1 requires that the second edge remains partially attached to the base. It is unclear what structure is present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vovan (U.S. Application Publication No. 2009/0120942) in view of Thurgar (GB 2278838 A).
Vovan discloses a container (Fig. 1) comprising: a base (12) comprising a mouth (22), a first edge obtained around the mouth and a second edge connected to the first edge by a lower wall; a cover (20) capable of being closed again on the base, said, the cover comprising a base wall and an edge (24) connected to the base wall and adapted to be assembled with interference on the first edge of the base; and said the lower wall further comprising a breaking line (80) along which the separation of the second edge from the first edge and from the base is adapted to occur, to allow opening the container providing evidence of the occurred opening, wherein the first edge comprises a first internal wall (106) connected to a side wall of the base, a first external wall (104) connected to the lower wall and a first upper wall (107) connected to the first internal wall and to the first external wall, the second edge comprising a second internal wall (102) connected to the lower wall, a second external wall (100) and a second upper wall (103) connected to the second internal wall and to the second 
Vovan fails to teach breaking lines transverse to the second edge, in order to separate only a part of the second edge from the base, which is bent along the bending lines and remains attached to the other part of the second edge which remains connected to the base, allowing the partial removal of the part of the second edge from the base of the container, keeping it attached to the rest of the second edge next to the bending lines.
Thurgar teaches that it is known in the art to manufacture a container with bending lines (formed at the end of 38 after breaking) such that a portion remains connected.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with bending lines, as taught by Thurgar, in order to reduce the amount of loose parts.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733